TOM GLAZE, Justice, dissenting. Once again, this court has affirmed the lower court’s substitution of its opinion for that of the jury. The jury’s verdict was clearly supported by substantial evidence, and cannot be said to be against the clear preponderance of the evidence. Here, the trial court granted a new trial, finding that the plaintiff, Cash, was not negligent. However, Cash’s witness testified that Cash was at a standstill on the interstate for as long as twenty (20) seconds without her engaging her emergency flasher. By Cash’s own admission, she never took any evasive action nor did she look behind her to observe the possibility of any oncoming traffic. Defendant Ingram testified that he only saw Cash’s taillights, an indication that Cash failed the most minimum task of warning others by depressing her brake pedal. Clearly, evidence was introduced to the jury from which a reasonable inference of Cash’s negligence could have been derived. Evidence was also introduced to the jury that Ingram was not negligent. It was dark and early in the morning at the time of the collision. Ingram testified that when he saw a flash of light ahead, he thought it was lightning. In retrospect, the lights he saw were the headlights flashing from the first accident. Seeing only taillights of a car ahead and witnessing no accident, Ingram believed he had no reason to apply his brakes. Once Ingram determined the taillights (of Cash’s car) were stationary, he applied his brakes on his tow truck, skidding 282 feet. Ingram testified he was on 1-30 driving fifty miles per hour. From this evidence, the jury reasonably concluded that Ingram had kept a proper lookout and was not negligent in applying his brakes at the time he first became aware that Cash’s car was stopped on the overpass and Ingram was unable to pass to the left because of a guardrail or to the right because of traffic. Clearly, among all the evidence introduced, the jury considered both evidence of Cash’s negligence and of Ingram’s lack of negligence. In light of the comparative fault instruction given, the jury could have reasonably concluded that Cash was equally, if not more, negligent than Ingram. Nonetheless, the trial court expressed an opinion that Ingram’s “inability to maintain a proper lookout may have been affected by his long workday without a nap which caused him to be tired.” The court’s opinion exemplifies its abuse of discretion in donning the hat of the factfinder and substituting its opinion for that of the jury. In my view, the trial court erred by substituting its opinion for that of the jury and finding that the verdict was clearly against the preponderance of the evidence. Cf. Young v. Honeycutt, 324 Ark. 120, 919 S.W.2d 216 (1996) (Glaze, J., dissenting); Turrise v. State, 303 Ark. 576, 798 S.W.2d 684 (1990) (Dudley, Glaze, and Turner, JJ., dissenting). For the foregoing reasons, I respectfully dissent. Dudley, J., joins this dissent.